* Reporter's Note: The court sua sponte removed this cause from the accelerated calendar.
 OPINION.
Defendant-appellant Jaya Curtis challenges the imposition of a twelve-month sentence for her violation of community control after the sentencing court had originally imposed an eleven-month prison term. The sentencing court had imposed the eleven-month prison term on August 5, 1999, following Curtis's no-contest plea to possession of cocaine. This sentence amounted to a residential sanction under R.C. 2929.16(A)(1), as Curtis was to serve the "first six months" locally. On November 1, 1999, upon Curtis's motion, the court mitigated the residential sanction, placing Curtis on community control for three years under a nonresidential sanction.
Community control under R.C. 2929.15(A)(1) differs from former sentencing procedures in that the trial court no longer suspends execution of the prison term or the  balance of the prison term as a part of granting probation. Now, under Am.Sub.S.B. No. 2, the sentencing court orders the offender directly to submit to community-control sanctions instead of imposing to prison term. But, at the sentencing hearing, the court must warn the offender, under R.C. 2929.19(A)(5), that he or she may be imprisoned for a specific prison term that is within the range of applicable prison terms for a community-control violation. See R.C.2929.15(B).
At the sentencing hearing held on August 5, 1999, the sentencing court said, "Do you understand this carries a penalty that ranges anywhere from six to twelve months." Other than informing Curtis of the range of the applicable prison term at the sentencing hearing, the court did not inform Curtis of the available options if she violated community control when it subsequently mitigated the sentence and placed her on community control with a combination of nonresidential sanctions under R.C. 2929.15(B)(5). Those options are a longer term under the same sanction limited to five years, a more restrictive sanction, or a prison term from the range available for the original offense. This issue was not raised by Curtis. In her single assignment of error, she contests only the length of the sentence.
The only way the sentencing court could have retained jurisdiction to modify the sentence was if the eleven-month prison term was part of a community-control sanction. Clearly, judicial release was not available under R.C. 2929.20(B)(1), as Curtis had not entered prison, and modification of a sentence, pursuant to R.C. 2929.51, now relates only to misdemeanors. The General Assembly has also repealed shock probation. See former R.C. 2947.061.
When Curtis violated her community control, the trial court had authority, pursuant to R.C. 2929.19(B)(3), to impose the maximum twelve-month term for a fifth-degree felony, with credit for the local confinement served under the *Page 316 
sanction. The eleven-month prison term initially imposed was not a bar to the maximum term for violation of the sanctions once the sentencing court placed Curtis on community control. R.C. 2929.15(B). Despite the changes enacted by Am.Sub.S.B. No. 2, here, because of the community-control sanction, the sentencing court had discretion as before with a probation violation to impose a longer prison term. See State v. McMullen (1983), 6 Ohio St. 3d 244, 452 N.E.2d 1292, syllabus. The assignment of error is overruled.
Therefore, the judgment of the trial court is affirmed.
Winkler, J., concurs.